Dinkelspiel; J.
•Statement of facts:
Plaintiff sues defendant, which is a Stats Agency, crested by Aot 70 of the General Assembly of the State of Louisiana of the ye~r 1336, alleging that ss.id defendants were indebted to him in the full sum of $40.50. That defendant is the tenant or lessee of petitioner under a verbal lease by which said defendant agreed to pay your petitioner a monthly rental of $13.50 for eleven lots cf ground in square 803 in the Third Distriot cf the City of Hew Orleans, bounded by Romsn, Derbigny, Japónica and ifen-uel Streets, meesuring together, three hundred forty one feet on Japónica Street by one hundred and twenty feet in depth; and that said defendant hae paid the rental of the said property up to Hovsiaber let, 1310, but refuses, notwithstanding amicable demand, to psy the rental due for the months of November end December, 1930 and January, 1931, although defendant has ocoupled end used said property since Hovember 1st, 1320 end is still in possession of seme; and alleging further that plaintiff is informed »nd believes that defendant has in its possession, sufficient fund3 to pay petitioner the rent of said property now due and owing and prays for oitation end judgment for the amount oladmed.
*703Th9 answer asserts that defendant i3 *.n Agency of the State of Louisiana but denies that it is indebted unto plaintiff in the sum of $39.30; denies that defendant is the tenant cr lessee of the property described in plaintiff's petition or that defendant owes any sum of money to plaintiff for rent, but avers the facts to be:
That the relations of plaintiff and defendant was not that of lessor end lessee but that no lease h"d ever been contracted legal?y between the psrties.
The allegations of the other p=rt of the answer of the defendant that it having taken possession of the property in -question under various laws of this State quoted by it in its answer end its legal right so to do, is made part and parcel of the answer in question.
Reasons for judgment:
The matter before ne, as Judge, to whom this case was alloted and on which I bese .r.y opinion was entirely founded on the f-.ot, whether or not the defendant Beard hsd or not rented the property in question, under ■' lease.
?1!intiff contends that having been ps-id certain sums at » oertí'.n time, of itself, without any resolution of the Bcsrd or sithout any written lease, created the re-libicns -is landlord and tenant. X do not think this is good law and a lease between plaintiff and defendant should have been made and must be made in writing and cannot be male orally and the mere fact th’t payments were made by the Board for use of this property during its occupsnoy, does not in my view of the matter constitute a lease.
X did not attempt to decide nor did X deoiie the questions whether or not the defendant had a right to expropriate or appropriate the property in question, considering that I had no authority to inquire into this *704matter at all
The only question waa whether or not there was a lease under the law, and Articles of the Civil Code 1797 and 1798 are controlling and under these Articles and the fact that dealing with defendant as a corporation, particularly in matters of leases, there was no written lease and hence I revsrse&the judgment of the lower Court and rendered judgment in favor of the defendant.
Respectfully submitted,